Title: To George Washington from General Henry Clinton, 18 July 1778
From: Clinton, Henry
To: Washington, George


          
            Sir,
            [New York, N.Y.] July 18th [1778]
          
          Having promised my old friend Major General Phillips to ask permission for Him to pay
            me a Visit at New York, I have therefore to  request the favor of your
            being so obliging to grant him a passport for that purpose, and that you will be so good
            to forward the Enclosed to that Gentleman. I have the
            Honor to be, Sir your most Obedient and most humble Servant
          
            (signed) H. Clinton.
          
        